UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8057


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

OKANG KAREEM ROCHELLE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00112-UA-1)


Submitted:    February 17, 2009             Decided:   March 9, 2009


Before MICHAEL, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Okang Kareem Rochelle, Appellant Pro Se.  Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Okang    Kareem    Rochelle           seeks      to     appeal    the    district

court’s    order       granting       his    request        for       new    counsel,      and   the

court’s finding that he is competent to stand trial.                                  This court

may    exercise     jurisdiction            only     over    final          orders,   28    U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    §   1292     (2006);        Fed.     R.     Civ.       P.    54(b);     Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                                     The order

Rochelle       seeks    to   appeal         is     neither        a    final    order      nor    an

appealable interlocutory or collateral order.                                  Accordingly, we

dismiss the appeal for lack of jurisdiction.                                 We dispense with

oral    argument       because        the    facts        and     legal       contentions        are

adequately      presented        in    the       materials        before       the    court      and

argument would not aid the decisional process.

                                                                                        DISMISSED




                                                 2